COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


TRAVIS MAY, S/K/A
 TRAVIS H. MAY
                                            MEMORANDUM OPINION * BY
v.   Record No.     0694-95-1              JUDGE WILLIAM H. HODGES
                                                 MAY 7, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                   Alfred W. Whitehurst, Judge
          Charles E. Jenkins, II, for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     Travis H. May appeals his convictions for robbery and use of

a firearm in the commission of a felony.     He contends that his

statements to the police were involuntary, and that the trial

court erred in denying his motions to suppress evidence of the

statements.   We disagree, and affirm the convictions.

     On appeal, we must determine whether, in light of the

totality of the circumstances, the trial court was plainly wrong

in concluding that May's statements to Virginia Beach and Norfolk

detectives were essentially a free and unconstrained choice on

his part or if his will was overborne.     See Rodgers v.

Commonwealth, 227 Va. 605, 318 S.E.2d 298 (1984).     We must make

an independent evaluation of the evidence to determine whether

     *
      Pursuant to Code § 17-116.010, this opinion is not
designated for publication.
the statements were voluntary.    Id.    In doing so, we may rely on

the observations of the trial judge and his findings of fact,

except as to the ultimate issue of voluntariness.      See Goodwin v.

Commonwealth, 3 Va. App. 249, 349 S.E.2d 161 (1986).

     In his statements to the police, May implicated himself in

crimes that occurred in Virginia Beach and Norfolk.     May raised

the identical issues which he now raises in his challenge to

convictions arising from the Circuit Court of the City of

Virginia Beach.   We denied the petition for appeal in that case.
 See May v. Commonwealth, Record No. 0841-95-1 (Va. Ct. App. Aug.

17, 1995).    For the reasons stated in that order, we now affirm

the Norfolk convictions.

     Although May was only seventeen years old, he had previously

been in trouble with the law and understood the ramifications of

speaking without a lawyer being present.     He understood that he

was entitled to have a lawyer and, in fact, initially stated that

he wished to have counsel present.      The trial judge found that

May changed his mind and initiated a second interview with the

police.   Edwards v. Arizona, 451 U.S. 477 (1981), does not

prohibit use of May's confession because credible evidence

supports the trial judge's finding that May initiated the second

discussion.    See Oregon v. Bradshaw, 462 U.S. 1039 (1983).

     The police read Miranda rights to May a second time before

he confessed to the Virginia Beach crimes.     Thereafter, Norfolk

Detective Jackson arrived at Virginia Beach police headquarters

                                 -2-

                                  2
and again read Miranda rights to May.   May indicated verbally and

in writing that he understood his rights, that he waived these

rights and desired to make a statement, and that the statement

was freely and voluntarily made without threat or promise from

anyone.

     Viewing the entire record, and based on the totality of the

circumstances, we find that the Commonwealth offered sufficient

evidence to support the trial court's determination that May

voluntarily, freely, and knowingly waived his Miranda rights.
The statements were essentially a free and unconstrained choice

on May's part and his will was not overborne.    Accordingly, the

trial court's ruling did not constitute reversible error.

                                     Affirmed.




                               -3-

                                3